PER CURIAM.
Appellant challenges the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm that portion of the order summarily denying appellant’s claim of prosecutorial misconduct. However, we reverse and remand for the trial court to conduct an evidentiary hearing or to attach portions of the record conclusively refuting appellant’s claim that defense counsel provided ineffective assistance by failing to inform him of the maximum penalty he faced if convicted. See Lewis v. State, 751 So.2d 715 (Fla. 5th DCA 2000).
AFFIRMED IN PART and REVERSED IN PART.
BOOTH, ALLEN AND PADOVANO, JJ., CONCUR.